Title: To Thomas Jefferson from Jerman Baker, 14 May 1821
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Treasury Office
Richmond 14th May 1821
As I know that you feel considerable interest on every subject relating to the University of Virginia, I take the earliest opportunity of informing you that I have this morning received from the Treasurer of the United States a draft for Thirty thousand Dollars on the Branch of the Bank of the United States in this place;—which has been put to the credit of the President & Directors of the Lity Fund and will I presume enable them forthwith to comply in part with the provisions of the Act of Assembly authorising a Loan to the Pres: & Directors of the University. Be pleased Sir, to present my affectionate regards to Mrs R. & family & accept the assurance of myVery great respect & esteemJerman Baker